DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 15 March 2021 have been fully considered.  The rejections under section 112 is withdrawn.  The rejections under section 101 are maintained.
Applicant argues that the claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees.  The link information is part of the abstract idea; acquiring link information is an insignificant extra-solution activity step of data gathering.  See MPEP 2106.05(g).  Generating metadata by encoding, recited at a high level of functionality “with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words ‘apply it’.”  MPEP 2106.05(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 12-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
See MPEP 2106.04(a)(2), subsection II.C.
The components of this process are themselves abstract.
Storing entity data of a storage target item among metadata including a plurality of items relating to a document is analogous to a person writing down on a first notecard in a first cabinet “DID: 1”, and is therefore abstract.
Acquiring link information for specifying entity data of an item group other than the storage target item among the entity data of the metadata stored in a low-level relative in a hierarchical structure is analogous to a person writing down on the first notecard in the first cabinet “TITLE: See card in second cabinet”, and is therefore abstract.
Generating metadata is analogous to writing down the title of a book, and is therefore abstract.  
Step 2A, Prong Two
The generic “device” and “unit” do not integrate the abstract idea.  See MPEP 2106.04(d); MPEP 2106.05(a).
Storing the storage target item on the device is insignificant post-solution activity.  See MPEP 2106.04(d); MPEP 2106.05(g).
Generically transmitting the entity data does not integrate the abstract idea.  See MPEP 2106.04(d); MPEP 2106.05(a).
Generating metadata by encoding the document, “with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words ‘apply it’.”  See MPEP 2106.04(d); MPEP 2106.05(f).
Step 2B
Storing the entity data is electronic recordkeeping, which is well-understood, routine, and conventional.  See MPEP 2106.05; 2106.05(d); Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573, U.S. 208, 225 (2014).
Transmitting the entity data is well-understood, routine, and conventional.  See MPEP 2106.05; 2106.05(d); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1321 (Fed. Cir. 2016).
Generating metadata by encoding the document, “with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words ‘apply it’.”  See MPEP 2106.05; 2106.05(f).
Dependent claims
Claim 2 is analogous to asking someone to read the second card for you, and having them tell you what’s on the second card, and storing the second card, and are therefore abstract.  A device is merely an instruction to implement an abstract idea on a computer.  Receiving, transmitting, and storing data are well-understood, routine, and conventional activities.  See MPEP 2106.05(d).
Claim 3 is analogous to identifying a particular filing cabinet as the second filing cabinet, and writing that down on the first card.  No further additional elements are claimed.
Claim 6 is analogous to deciding that there is information to be written on the first and second cards.  A device is merely an instruction to implement an abstract idea on a computer.  Receiving, transmitting, and storing data are well-understood, routine, and conventional activities.  See MPEP 2106.05(d).
Claims 7-9 and 12 are analogous to looking for a particular card.  A device is merely an instruction to implement an abstract idea on a computer.  Receiving and transmitting are well-understood, routine, and conventional activities.  See MPEP 2106.05(d).
See MPEP 2106.05(d).

Conclusion
A hierarchical arrangement of metadata servers whereby a value for a first metadata of an object is stored on a higher-level server while a value for a second metadata is stored on a lower-level server, and a link to the lower-level server storing the value for the second metadata is associated with an identifier of the second metadata on the higher-level server is novel and non-obvious.
Chan et al., US 2014/0108335 A1, is relevant prior art.  Chan teaches storing a file at a cloud and metadata including a link to the file on a local server.  This differs from the instant invention insofar as a Chan does not suggest storing some but not all metadata for a file along with a link to the not-stored metadata.  This is because the instant invention is a bibliographic system that is geared towards publishing bibliographic information in lesser and lesser detail further up a hierarchy (e.g., Fig. 4).  Having local control over metadata while the file is in the cloud as taught by Chan is almost exactly the opposite of Applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159